El Juez PresideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
Con fecha 18 de septiembre de 1915 la sucesión de los consortes Manuel del Rosario Rodríguez y Casimira Medina y Díaz inició pleito ante la Corte de Distrito de Ponce contra Manuel Rosaly y Castillo para obtener la reivindicación de una finca rústica de la propiedad de sus causantes, restitu-ción del valor de los frutos producidos por dicha finca du-rante su detentación por el demandado, apreciados en $5,000, y pago de $1,000 rúas en concepto de daños y perjuicios.
Las alegaciones fundamentales de la demanda son las si-guientes :
Que los consortes Manuel Rosario Rodríguez y Casimira Medina y Díaz fallecieron, el primero en el año de 1877, y la segunda haría diez años, sin haber otorgado testamento, siendo sus únicos y universales herederos, unos por cabeza y otros por estirpe, los demandantes.
Que a su fallecimiento Manuel del Rosario Rodríguez dejó como único caudal adquirido durante su matrimonio con Ca-simira Medina y Díaz, una “finca rústica de cuatro cuerdas más bien más que menos de cabida, fincadas de café y plá-*107taños, en el barrio del Anón de Ponce, colindando por el norte con el vendedor Juan Bautista Medina y Rivera, boy Mannel Rosaly; por el snr, con don Sebastián Playa, boy con don Mannel Rosaly; por el oeste con don Ramón Rosaly, boy el demandado Mannel Rosaly; y por el este con Jnan Diana Santiago, boy con la hacienda “Vista Alegre”, de doña Asun-ción Torruella, viuda de Valdivieso, y sus hijos.”
Que el causante de los demandantes, Manuel Rosario Ro-dríguez, bubo la finca descrita por compra a Juan Bautista Medina y Rivera, según escritura No. 394 otorgada el 14 de junio de 1876 ante el notario don Juan Mayoral, cuyo docu-mento fue inscrito en el Registro de la Propiedad de Ponce en 8 de febrero del año 1905.
Que por el año 1900 el demandado Manuel Rosaly y Castillo, por medio de engaños, ejerciendo coacción y amena-zando con acciones judiciales sin causa legal para ellas, a Ca-simira Medina y Díaz, consiguió sacarla de dieba finca, pro-piedad de ella y de sus hijos, y así se apoderó de ella deten-tándola ilegalmente desde entonces, sin justo título y de ma-la fe.
Que desde el año expresado, 1900, el demandado se ba be-neficiado de los frutos de la finca, de los cuales el café re-presenta la cantidad de $4,500 y los frutos menores $500 basta la fecha de la demanda.
Y que estiman los daños y perjuicios causados en la can-tidad de $1,000.
El demandado ai contestar la demanda niega todos los hechos que la fundamentan y además alega ‘ ‘ que es dueño en pleno dominio- y legítima propiedad de un trozo de terreno de 7 cuerdas más o menos, radicado en el barrio del Anón del término municipal de Ponce, fincado de café, plátanos, árboles frutales, palmas de yaguas y maleza, lindando por norte y sur con terrenos del demandado; por el este con Juan Esteban Morales Cruz; y por el oeste con la hacienda “Vista Alegre”; que dicha finca le fué adjudicada en pago de deuda en pleito civil seguido con doña Casimira Medina en cobro *108de pesos; y que una vez en posesión de la finca promovió información de dominio de la misma ante la Corte de Distrito de Ponce, la que declaró probado el dominio por sentencia firme, habiéndolo inscrito en el registro de la propiedad con fecha 2 de octubre de 1903.”
Como defensa especial alega el demandado que desde la adquisición de la finca descrita, que fue anterior al 1º. de octubre de 1903, la viene poseyendo a nombre propio a tí-tulo de dueño, quieta, pública y pacíficamente, sin interrup-ción, con justo título y de buena fe, habiendo vivido siempre la anterior dueña, Casimira Medina Díaz, y los demandantes en la isla, sin ausentarse de ella, por cuya razón el dominio de la finca descrita, si forma parte de la reclamada por los demandantes, ha prescrito en favor del demandado de acuer-do con lo que prescriben los artículos 1841 y 1858 del Código Civil vigente, y 35 de la Ley Hipotecaria, párrafo 3º.
La representación de la parte demandante presentó mo-ción a la corte para que fueran eliminadas tanto la alega-ción específica de la contestación a la demanda como la de-fensa especial de prescripción, alegando al efecto que no apa-rece que la finca descrita por el demandado sea la misma des-crita en laMemanda, que se trata de reivindicar. Dicha mo-ción fue declarada sin lugar por orden de 26 de julio de 1916.
A la contestación del demandado opusieron entonces los demandantes la excepción de que los hechos alegados como materia de oposición y como defensa especial no constituyen una buena defensa porque aun en la hipótesis de que fueran ciertos los hechos expuestos en la contestación acerca de la forma como adquirió el demandado la finca que describe, los demandantes afirman que dicha finca es la misma que tra-tan de reivindicar y describen en la demanda, y que el de-mandado cambió maliciosamente la cabida y las colindancias al promover el expediente de dominio en atención a que no podía inscribirla con sus verdaderas colindancias y cabida por estar inscrita a nombre de Manuel Rosario Rodríguez, causante de los demandantes. Agregan además los demam *109dantes en sn impugnación a la contestación que el demandado promovió sin cansa y maliciosamente un pleito contra Casi-mira Medina en cobro de una cantidad qne ya le había sido pag’ada, aprovechando la circunstancia de haberse extraviado el recibo de saldo, y que la finca que embarg’ó como de Casi-mira Medina era la dejada por el causante de los demandan-tes sin que se hubiera hecho la liquidación de gananciales de Casimira Medina ni la partición de bienes de la herencia entre sus herederos, de los cuales, Juan, Alejandro y otros eran mayores de edad.
La impugnación a la contestación fue declarada sin lugar por la corte, ordenando ésta se procediera a la vista del caso.
Celebrado el juicio, la corte dictó sentencia en dos de marzo de 1917, por la que declara sin lugar la demanda, con-signando por modo expreso, en su opinión, que los deman-dantes no han probado el dominio sobre la finca de cuatro cuerdas que reclaman en la demanda, pues en oposición abier-ta a lo alegado por los demandantes y a la prueba que pre-sentaron para demostrar que son dueños de dicha finca, apa-rece de una certificación expedida por el Registrador de la Propiedad de Ponce en 25 de octubre de 1916, presentada por el demandado y admitida en evidencia, que Casimira Medina y Díaz, madre de los demandantes, y sus hijos Alejandra, Bautista y Antonio Rosario y Medina, en 19 de abril del año 1900 y ante el notario don Felipe Rodríguez, en Juana Díaz, Puerto Rico, vendieron a la sociedad mercantil E. Fran-ceschi & Compañía, de Juana Díaz, la misma finca rústica que se trata de reivindicar, cuya venta fué inscrita en el Re-gistro de la Propiedad de Ponce el 12 de junio de 1900. La corte expresa, además, que habiendo llegado a la anterior conclusión no necesita analizar más en el caso para dictar una sentencia en contra de los demandantes, no obstante lo cual quiere hacer constar que resultan probados satisfacto-riamente todos y cada uno de los hechos alegados por el de-mandado como materia nueva en su contestación.
Contra la sentencia pronunciada interpuso la representa-*110ción de la parte demandante recurso de apelación para ante esta Corte Suprema.
Examinemos los motivos del recurso.
Primer motivo. — La corte erró al declarar sin lugar la moción eliminatoria por orden de' 26 de julio de 1916.
Para combatir el error apuntado nos parecen aceptables las manifestaciones becbas por la representación del deman-dado apelado en su alegato escrito ante esta corte:
“En la demanda que motiva este recurso se alega que el deman-dado detenta una finca de la sucesión demandante, cuya finca se describe, y el demandado contestó que esto no era cierto. Pero co-mo él había adquirido por adjudicación judicial en pleito contra Ca-simira Medina una finca en el mismo barrio Anón, de mayor cabida pero de eolindancias similares, y el demandado no conocía en el barrio otros bienes pertenecientes a la sucesión demandante, alegó que poseía esa finca adjudieádale y si ella formaba parte de la que re-clamaban los demandantes, había prescrito entonces a favor del de-mandado. Se ve pues que el demandado aquí admitió claramente la posesión de la finca para los efectos de su posesión siempre que la .descrita por él resultare de las pruebas del juicio que era la misma que se describía en la demanda. ’ ’
No importa que la prescripción se base en un becho hipo-tético pues el resultado de las pruebas puede convertirlo en absoluto y positivo. El artículo 114 de nuestro Código de Enjuiciamiento Civil, equivalente al 441 del de California, prescribe que el demandado en su contestación podrá deducir todas las alegaciones en contrario y reconvenciones que tu-viere. Bajo precepto tan general tienen cabida la alegación especial y defensa bipotética comprendidas en la contesta-ción a la demanda.
Las circunstancias del caso abonan dieba conclusión, pues la alegación del demandado de ser dueño en pleno dominio del trozo de terreno que describe y la excepción bipotética de prescripción no eran arbitrarias y caprichosas, sino que tenían fundamento racional en el hecho de que ambas fincas colindaban por el norte y sur con Manuel Rosaly, la del de-mandante por el este con la hacienda “Vista Alegre,” cuya co-*111lindancia era la misma de la finca del demandado por el oeste, colindando la finca del demandante por el oeste también con Mannel Rosaly y la del demandado por el. este con Juan Esteban Morales Cruz. De modo que tres colindantes de la finca del demandante son iguales a la de la finca del deman-dado, no habiendo más diferencia, que la de que el otro colin-dante por parte del demandante era también Manuel Rosaly, y del demandado, Juan Esteban Morales Cruz. En esas con-diciones, aunque prima facie ambas fincas no fueran idénticas bien podía el demandado abrigar duda racional de si la finca del demandante era la misma, o formaba parte de la que es-taba poseyendo, y alegar por tanto la prescripción en sen-tido hipotético. La alegación del demandado, lejos de cau-sar perjuicio alguno al demandante, en cierto modo favorecía a éste, dado que admitía aunque hipotéticamente, estar pose-yendo la finca que se reclamaba.
Ciertamente que en todo juicio, el demandante es el que tiene derecho a elegir el campo de acción y en ese campo es que debe batirse el demandado, sin que le sea permitido ele-gir a su capricho otro campo distinto, como ya dijimos al resolver el caso de Clausells v. Ramírez, 19 D. P. R. 859; pero no puede, en el caso presente, decirse que el demandado ha tratado de elegir a su capricho otro campo distinto para el torneo judicial, pues las circunstancias expuestas no lo de-muestran. Aun más, las posteriores alegaciones del deman-dante y sus pruebas revelan lo contrario, por más que ni las unas ni las otras nos sirvan de base para apreciar que la corte no cometió error al dictar la orden denegatoria de eli-minación.
Segundo motivo. — La corte erró al declarar sin lug’ar la excepción previa alegada por los demandantes contra la con-testación a la demanda.
Para apreciar si los hechos alegados en la contestación como materia de oposición a la demanda y como defensa especial son o no suficientes a los fines que persigue el deman-dado, deben ser examinados aquéllos en relación con la de-*112manda, sin adicionar otros qne el demandante plegue alegar para impugnar la contestación. Los hechos alegados en la contestación tienden prima facie a destruir la acción reivin-dicatoría que ejercitan los demandantes. Si es cierto que el demandado posee la finca de 7 euprdas que describe en la con-testación, adquirida del modo que explica, y se admite que en ellas están comprendidas las 4 cuerdas que tratan de rei-vindicar los demandantes, es forzoso concluir que el deman-dado está poseyendo esas 4 cuerdas de terreno a virtud de un título de dominio originado por su adjudicación en pago en pleito seguido contra Casimira Medina en cobro de pesos. Dicho título que la contestación no demuestra ser ineficaz en derecho para la prescripción, juntamente con la posesión ale-gada y la buena fe también invocada, es bastante para la pres-cripción y constituye una buena -defensa sin perjuicio de que ésta pueda ser contrarrestada por el mérito de las pruebas que aportaran al juicio los demandantes.
No es el momento oportuno para discutir si el demandado nombró maliciosamente la cabida y colindancias de la finca a que se refiere, al promover el expediente de dominio, para evitar apareciera ser la misma que reclaman los demandantes, ni si promovió sin causa y maliciosamente el pleito contra Ca-simira Medina en cobro de una cantidad que ya le había sido pagada, ni si la finca embargada para ejecutar la sentencia pronunciada en dicho pleito, que dejó Manuel Rosario Rodrí-guez a su fallecimiento, había sido dividida entre la viuda y herederos de Rodríguez. Esas alegaciones podrán servir a los demandantes en contra de la defensa del demandado pe-ro no para oponer a la contestación la excepción de no cons-tituir una oposición a la demanda, pues para considerar esa excepción debemos atender únicamente como hemos dicho antes a las alegaciones que la fundamentan en relación con las de la demanda.
Tercer motivo. — La corte erró al admitir en evidencia una certificación del Registrador de la Propiedad de Ponce, credi-*113tiva del título de dominio del demandado Manuel Rosaly so-bre una finca de 7 cuerdas en el barrio de Anón, de Ponce..
La certificación del Registrador de la Propiedad de Ponce presentada en evidencia por el demandado se refiere a una finca descrita así: “Rústica. Trozo de terreno radicado en el barrio de Anón del término municipal de esta ciudad (Ponce) con cabida de 7 cuerdas más o menos, equivalente a 2 hectá-reas, 75 áreas y 3 centiáreas, fincada de café, plátanos, ár-boles frutales, palmas de yagua y maleza. Linda por el norte y sur con terrenos de don Manuel Rosaly y Castillo; por el este con finca de Juan Esteban Morales y Cruz; y por el oeste con tierras de la hacienda “Vista Alegre” de la sucesión de don Luis Valdivieso, antes de don Temístocles Laguna.”
La excepción tomada por la representación de los deman-dantes contra la admisión de la anterior certificación en evi-dencia se funda en que dicha certificación se refiere a una fin-ca de 7 cuerdas, con cabida distinta de la reclamada en la de-manda y también con una colindancia distinta cual es la de Juan Esteban Morales, no pudiendo por tanto admitirse para sostener una defensa de prescripción por posesión de más de diez años.
La excepción no se sostiene por los motivos en que des-cansa pues los demandantes al alegar que la contestación no. expone hechos suficientes para constituir una oposición a la demanda afirman que ambas fincas, la de la demanda y la de la contestación, son una misma, y así han tratado de demos-trarlo en el acto del juicio. Además el demandado ha' ale-gado que si de la finca de siete cuerdas que posee forman par-te las cuatro cuerdas reclamadas en la demanda, la acción de los demandantes se ha extinguido por prescripción, y por tanto no puede privarse al demandado del derecho de justi-ficar el dominio de la totalidad de la finca de 7 cuerdas que-es a lo que tiende la certificación presentada.
Invoca la parte apelante en su alegato escrito otras ra-' zones para sostener su excepción a la prueba de que se trata, pero hacemos caso omiso de ellas por no haberse alegada *114oportunamente. “Para que una objeción pueda ser conside-rada no solamente debe ser sobre un punto sustancial que afecte los derechos de las partes, sino que también el funda-mento de la misma debe expresarse precisamente. ’ ’ Killer v. Kimbal, 10 Cal. 268. “Cuando una parte presenta objeción a la admisión de prueba durante el juicio, debe expresar el fundamento de su objeción al tiempo de formularla * * * . La parte debe señalar con su dedo durante el juicio el punto preciso contra el cual objeta; de otro modo la excepción no podrá ser tomada en consideración.” Martin v. Travers, 12 Cal. 245. La doctrina expresada fué invocada por esta mis-ma corte en los casos de Falero v. Falero, 15 D. P. R. 124, e Ibáñez v. Diviñó, 25 D. P. R. 303.
Cuarto motivo. — La corte erró al admitir en evidencia una certificación del Registrador de la Propiedad de Ponce cre-ditiva de que la finca de cuatro cuerdas descrita en la de-manda fué vendida a E. Prancescbi & Co. en el año 1900 por escritura ante el notario Felipe Rodríguez.
La certificación a que alude la parte apelante se refiere a mía finca con la siguiente descripción: “Rústica. Predio de terreno que radica en el término municipal de Juana Díaz, barrio de Oollores, con cabida de 4 cuerdas, equivalentes a una hectárea, 57 áreas, 21 centiáreas, conteniendo fincas de café y guineos, colindando al este con terrenos de Juan Esteban Morales, antes Juan Diana Santiago, al norte con los de don Ramón Rosaly, antes Juan Bautista Medina, al oeste el mismo Rosaly y al sur los de don Sebastián Playa.” Se-gún expresa dicha certificación, Casimira Medina y Díaz y sus hijos Alejandro, Bautista, y Antonio Rosario y Medina, como dueños, la primera de la mitad indivisa de la finca y los otros tres de tres séptimas partes, indivisas de.la misma por conse-cuencia del fallecimiento de su esposo y padre respectivamen-te, vendieron los expresados condominios por escritura públi-ca de 19 de abril de 1900, ante el notario don Felipe Rodrí-guez, a la sociedad mercantil E. Franceschi & Cía. por precio *115de 150 pesos moneda provincial, recibidos antes del otorga-miento de la escritura.
La admisión de la anterior certificación presentada por el' demandado faé excepcionada porque del mismo documento aparece una colindancia al este con terrenos de Juan Esteban Morales, cuya colindancia no aparece en la finca materia de reivindicación; porque bay otra colindancia al norte con terre-nos de don Ramón Rosaly cuando al Norte colinda boy con terrenos de don Manuel Rosaly, antes Juan Bautista Rodrí-guez ; y porque la colindancia anterior de don Manuel Rosaly era al oeste. Agrégase además como motivos de excepción, que el documento presentado no puede afectar los derechos de otros herederos" que no sean Alejandro,. Juan Bautista y Antonio Rosario Medina, que no se ha probado con testigos la identificación que hubiera sido necesaria hacer para que la corte con ayuda de esas declaraciones pudiera llegar a cual-quiera conclusión con vista del documento y que la escritura de venta a la mercantil E. Franceschi & Cía. nada tiene que ver con el demandado Manuel Rosaly Castillo.
El juicio realmente fue establecido bajo la teoría, de que los demandantes eran dueños por título hereditario de la finca que describen en la demanda y de que el demandado es-taba poseyendo ilegalmente esa finca y debía por tanto resti-tuirla a aquéllos con la indemnización correspondiente por razón de los frutos de que se había aprovechado y de los daños causados con la detentación. El demandado negó en términos generales los hechos fundamentales de la demanda, pero como materia nueva y defensa especial alegó que estaba en posesión de la finca de 7 cuerdas que describe en la con-testación y que si en ella' estaba comprendido el terreno que se trataba de reivindicar lo había adquirido ya por prescrip-ción. Manifestaron los demandantes al impugnar la contes-tación que la finca que confesaba poseer el demandado era la que trataban de reivindicar no obstante ser distinta la cabida y diversas las colindancias, y para identificar la finca recla-mada con la que poseía el demandado, como también para *116demostrar su dereclio a la indemnización pedida, produjeron prueba testifical constituida por las declaraciones de algunos testigos, mientras que el demandado a su vez aportó prueba documental consistente en las diligencias del juicio ejecutivo seguido contra Casimira Medina en el que le fue adjudicada la finca que posee, y en la certificación de la inscripción a su favor en el registro, de esa misma finca, mediante expediente de dominio instruido al efecto.
Como se ve las pruebas de las partes demandante y de-mandada a que fiemos fieefio referencia giraron sobre lo que propiamente constituía la materia específica litigiosa; pero como la contestación entrañaba una negación general de los fieefios alegados en la demanda dentro de“ esa alegación general cabía y era admisible toda prueba que tendiera a sos-tenerla, pues bajo una negación general el demandado puede^ propiamente introducir prueba de' materias afirmativas si ten-dieren a controvertir los fieefios alegados por el demandante. 31 Cyc. 693—94.
En una acción para recuperar la posesión de fincas, si la demanda está redactada en la forma corriente alegando me-ramente que el demandante es dueño en pleno dominio de la finca descrita y con derecho a su posesión y que el demandado ilegalmente detenta la posesión de la misma, la negación general admite prueba de todo lo que sea tendente a destruir el título que trata el demandante de establecer en el juicio. Pomeroy Code Remedies, sección 555, p. 781.
Bajo los anteriores principios es incuestionable que el de-mandado tenía derecho a suministrar pruebas justificativas de que no él sino otra persona distinta estaba poseyendo la finca reclamada y por tanto bajo su negación general podía pro-bar que a la fecha en que el demandante había radicado su demanda era la sociedad E. Erancescfii & Cía. la legítima dueña y poseedora del terreno en cuestión, sin necesidad de que hubiera alegado específicamente ese fieefio como materia nueva dé oposición a la demanda.
Y la corte hubiera procedido con razón derecha al admitir *117dicha prueba si de la faz de la certificación se Rubiera des-prendido que se refería a lá misma finca que reclamaba el de-mandante; pero como no fue así, pues las colindancias no eran idénticas y eran distintos los barrios y términos muni-cipales en que ambas fincas estaban situadas, radicando la finca descrita en la demanda en el barrio de Anón, término municipal de Ponce, y la descrita en la certificación en el barrio de Collores, de Juana Díaz, la excepción por ese funda-mento a la admisión de la certificación aludida estaba bien fundada y la corte procedió erróneamente al admitir dicha certificación.
Quinto motivo. — La corte cometió error al-denegar la mo-ción solicitando la reconsideración de la resolución por la que admitió en evidencia el título de venta a favor de E. Frances-chi & Cía.
Como la parte demandada no practicó prueba tendente a demostrar que la finca a que se refería la certificación y la descrita en la demanda eran las mismas, la corte cometió error al no disponer que fuera eliminada del juicio la expresada certificación.
El error que discutimos y el anterior fueron sustanciales, pues perjudicaron los derechos de la parte apelante hasta e! extremo de que la corte decidiera el caso fundándose precisa-mente en el resultado probatorio de la certificación de que se trata cuando todas las pruebas suministradas por la parte demandante tendían a justificar- que la finca reclamada era la poseída por Manuel Bosaly y no por la sociedad E. Fran-ceschi & Cía.
Sexto motivo. — La corte erró al apreciar la prueba ofre-cida por ambas partes.
Nos abstenemos de prestar consideración al anterior mo-tivo en que se funda el recurso por ser innecesario en aten-ción a que en vista de los errores cuarto y quinto cometidos por la corte inferior debe revocarse la sentencia y procederse a la celebración de nuevo juicio.
*118Es de revocarse la sentencia apelada y procederse a la celebración de nn nuevo juicio.

Revocada la sentencia apelada y ordenada la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.